 TRILCO CITY LUMBERTrilco CityLumber Co.,Inc.andRetail Clerks Local1360,chartered by Retail Clerks International Asso-ciation,AFL-CIO,Petitioner.Case 4-RC-12083October 6, 1976DECISION AND DIRECTIONBy CHAIRMAN MURPHY AND MEMBERS JENKINS ANDWALTHERPursuant to a Stipulation for Certification UponConsent Election executed by the parties and ap-proved by the Regional Director for Region 4 of theNational Labor Relations Board, on April 12, 1976,an election by secret ballot was conducted on April23, 1976, among the employees in the stipulated unit.At the conclusion of the election, the parties werefurnished a tally of ballots which showed that, of ap-proximately 9 eligible voters, 9 cast ballots, of which4 were for the Petitioner, 3 were against the Peti-tioner, and 2 were challenged. The challenged ballotswere sufficient in number to affect the results of theelection.Neither party filed objections to the con-duct of the election or to conduct affecting the re-sults of the election.The Regional Director investigated the two chal-lenged ballots and on May 28, 1976, issued his reportand recommendation on challenged ballots. He rec-ommended that the challenges to the ballots of PeterOrtiz and Melvin T. Herder be sustained and that anappropriate certification of representative issue.The Employer filed exceptions and a supportingbrief to the Regional Director's findings and recom-mendation with respect to Herder.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase, including the Regional Director's report andrecommendation on challenged ballots, and theEmployer's exceptions and brief, and hereby adoptstheRegional Director's findings, conclusions, andrecommendations,' as modified below.Prior to the election, the parties agreed on a list ofeligible voters and entered into a written and signedagreement as follows:1 In the absence of exceptions thereto, the Board adopts,pro forma, theRegional Director's recommendation that the challenge to the ballot of Pe-ter Ortiz be sustained.289Consistent withNorris-Thermador Corporation,119 NLRB 1301, the undersigned Employer andLabor Organization agree that the eligibility listinCase No. 4-RC-12083 has been reviewed,that all issues as to eligibility to vote have beenresolved, that all employees listed are eligible tovote in the election and that no employee not onthe list is eligible to vote. It is further agreed thatthis list is to be final and binding on the parties.Melvin T. Herder, one of the challenged voters,was interviewed for a salesman's position on April 6,1976, and was told that he could begin work immedi-ately.However, due to prior commitments, Herderwas not able to start working until April 19. The elec-tion was held on April 23, with the payroll eligibilityperiod the week ending April 6. Herder's name wasincluded on the eligibility list approved by the par-ties.The Regional Director recommended that Herderbe found ineligible to vote, notwithstanding theagreement of the parties, on the ground that it is con-trary to Board policy to permit voting by an employ-ee who has not been employed and working on boththe eligibility cutoff and election dates.We do notagree.InNorris-Thermador Corporation,119 NLRB 1301(1958), the Board said that "where the parties enterintoa written and signed agreementwhichexpresslyprovides that issues of eligibility resolved thereinshall be final and binding upon the parties, the Boardwill consider such an agreement . . . a final determi-nation of the eligibilityissuestreated therein unless itis, in part or in whole, contrary to the Act or estab-lished Board policy."The customary basis for determining eligibility tovote in a Board election is neither a requirement ofthe statute nor a policy of the Board. It is a rule ofadministrative convenience, though a necessary andimportant one, to facilitate determination of eligibili-ty and to avoid disputes to the extent possible. How-ever, it may be waived by a specific agreement of theparties which meets the requirements ofNorris-Ther-mador, supra.We therefore find no basis for not re-quiring the parties to adhere to their contractualagreement as to eligibility to vote in the election.2Accordingly, we find, contrary to the recommenda-tion of the Regional Director, that Melvin T. Herderis an eligible voter and we shall direct that his vote beopened and counted.2 Capitol Greyhound Lines,49 NLRB 156, enfd. 140 F.2d 754 (C.A. 6,1944).226 NLRB No. 45 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTIONIt is hereby ordered that the Regional Director forRegion 4 shall, pursuant to the Board's Rules andRegulations, Series 8, as amended, within 10 daysfrom the date of this Direction, open and count theballot of Melvin T. Herder, and thereafter prepareand cause to be served on the parties a revised tallyof ballots, including therein the count of said ballot,and thereafter issue the appropriate certification.